Citation Nr: 0508154	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-16 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for prostatitis, claimed as 
a result of exposure to herbicide agents.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1971.  
Service in Vietnam in indicated by the evidence of record.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Other matter

The veteran's appeal originally also encompassed the issues 
of entitlement to service connection for acid reflux, 
irritable bowel syndrome, and asthma, all claimed as 
secondary to service-connected post traumatic stress 
disorder.  These issues were the subjects of a separate, 
final  Board decision in April 2004 and accordingly will not 
be further discussed in this decision.  See 38 C.F.R. 
§ 20.1100 (2004).  


REMAND

The veteran seeks entitlement to service connection for 
prostatitis, claimed as a result of his exposure to Agent 
Orange in Vietnam.

In April 2004, the board remanded this issue for compliance 
with the provisions of the Veterans Claims Assistance Act of 
2000 (the VCAA) this was subsequently accomplished.  
Additional medical evidence has been added to the file since 
the Board's remand.  For reasons stated immediately below, 
the Board finds that another remand is necessary.

Reasons for remand

Private treatment records reflect diagnoses for prostatitis.  
As noted in the Introduction, the evidence shows that the 
veteran's active duty included service in Vietnam.

The veteran has not been afforded a VA examination to 
determine whether the prostatitis is related to his period of 
active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) [veteran not precluded from presenting proof of direct 
service connection even though his disability is not among 
statutorily enumerated conditions presumed to be service 
connection, since presumption not sole method for showing 
causation].  See also Charles v. Principi, 16 Vet. App. 370, 
374 (2003) [VA must assist veteran by obtaining nexus opinion 
where evidence of a current disability and an association 
between that disability and active service are shown].  The 
Board is accordingly of the opinion that its duty to assist 
warrants further development of this claim, in the form of a 
nexus opinion.

This case is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  The veteran' claims folder should 
reviewed by a physician.  The examiner 
should (1) identify whether prostatitis 
or any other disorder of the prostate  is 
currently manifested and (2) if so, 
whether such prostatitis is related to 
the veteran's military service, to 
include but not necessarily limited to 
exposure to herbicides in Vietnam.  If 
there is a more likely cause for any 
prostatitis, this should be specifically 
identified.  If the examiner determined 
that physical examination and of 
diagnostic testing of the veteran is 
necessary, such should be scheduled.  A 
report should be associated with the 
veteran's VA claims folder.

2.  After undertaking any additional 
development that it deems appropriate, 
VBA should readjudicate the issue 
remaining on appeal.  If the decision 
remains unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided the 
SSOC, and an appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review.  The purpose of this REMAND is to 
obtain additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required by 
the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


